 240DECISIONSOF NATIONALLABOR RELATIONS BOARDGeorgia-Pacific Corporation and International Broth-erhood of United Papermakers&Paperworkers,AFL-CIO,Petitioner.Case 30-RC-1703September22, 1972DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERSJENKINS, KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties on March28, 1972, and approved by the Regional Director forRegion 30 of the National Labor Relations Board onMarch 29, 1972, an election by secret ballot was con-ducted on April 7, 1972, under his direction and su-pervision among the employees in the stipulated unit.At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that ofapproximately 51 eligible voters 51 cast ballots, ofwhich 23 were for and 28 against the Petitioner. Therewere no challenged ballots. Thereafter, Petitionerfiled timely objections to conduct affecting the resultsof the elections.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Acting Regional Director conducted an investiga-tion and, on April 28, 1972, issued and duly servedupon the parties his report on objections and noticeof hearing, in which he ordered a hearing to be heldbefore a Hearing Officer designated by the ActingRegional Director to resolve the substantial and mate-rial factual issues raised by Petitioner's objections.The Acting Regional Director further ordered that theHearing Officer designated for the purpose of con-ducting the hearing prepare and cause to be servedupon the parties a report containing resolutions of thecredibility of witnesses, findings of fact, and rec-ommendations to the Board as to the disposition ofsaid issues.Pursuant to said order a hearing was held on May26, 1972, at Sheboygan, Wisconsin, before AmedeoGreco, Hearing Officer. All parties were representedby counsel, participated fully in the hearing, and weregiven full opportunity to be heard, to examine andcross-examine witnesses, and to produce evidencebearing on the issues. On June 23, the Hearing Officerissued and served upon the parties his report on objec-tions, in which he recommended that Petitioner's ob-jections be sustained. The Employer filed timelyexceptions to the Hearing Officer's Report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by the Employer at its Sheboygan, Wis-consin, plant; but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.5.The Board has considered the objection, theHearing Officer's Report, and the Employer's excep-tions and brief.Petitioner's objections allege that the Employer,through its personnel representative, Swanson, mis-represented crucial facts to voters by depicting Peti-tioner as corrupt and autocratic.A meeting was held in the plant 26 hours prior tothe election on the Employer's own time. During thecourse of a speech Swanson, a former member ofPetitioner's hierarchy, asserted that Petitioner was un-democratic and told the employees that Petitioner re-moved him, as well as other officials, for his dissentingview on the union's secrecy rule, which prohibitedreports to the local union membership concerning col-lective-bargaining negotiations. Swanson stated thatAl Brown, another union officer, was removed fromPetitioner's International staff for his antiadministra-tion views.The Hearing Officer found a serious misrepre-sentation in Swanson's failure to disclose to the em-ployees that he had been removed by Petitioner foractually violating the secrecy rule, rather than formerely opposing the rule, thus making it appear to theemployees that Petitioner did not tolerate mere dis-sent. This misstatement, in the context of misrepre-senting the cause of Brown's retirement from the un-ion, i.e., Brown voluntarily retired because of factorsother than disagreement with union policies, led theHearing Officer to conclude Swanson tried to paint apicture of union which was "not completely accurate." The Hearing Officer found these misstatements suf-ficient to warrent the setting aside of the election. Wedisagree.The Board has long held that exaggerations, in-accuracies, half-truths, name calling, and minor mis-199 NLRB No. 43 GEORGIA-PACIFIC CORPORATION241statements, while not condoned, will not be groundsfor setting aside an election.' In the course of a sharp-ly contested campaign some parties have, in their zeal,resorted to propaganda which attacks the character ofanother party .2 However, it is well settled that theBoard does not ordinarily pass judgment on suchcampaign statements and sets aside elections only ifcoercion, fraud, or campaign trickery is shown? Nosuch showing is made here. We therefore find thatSwanson's statements, even if falling short of com-plete honesty, do not constitutemisrepresentations1HollywoodCeramicsCompany,Inc.,140 NLRB221, 224,Gummed Prod-ucts Co.,112 NLRB 1092.2 The recordclearly discloses that Swanson's speech was designed to rebuta union handbill circulating on the plant premiseswhichclaimed Petitionerwas "THEWORLD'S MOST DEMOCRATIC UNION "7E.g.,Calcor Corporation,106 NLRB539, 541-542;Higgins,Inc,106NLRB 845, 846, fn. 2.which would impair a free choice in the election, andwe overrule the objections.Accordingly, as the Petitioner did not receive amajority of the votes cast, we shall certifiy the resultsof the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certifiedthat a majority of the validballots have not been cast for the International Broth-erhood of United Papermakers and Paperworkers,AFL-CIO,and that said labor organization is not theexclusive representative of all the employees, in theunit hereininvolved,within the meaning of Section9(a)of the NationalLaborRelationsAct,asamended.